

STOCK PURCHASE AGREEMENT


STOCK PURCHASE AGREEMENT, dated as of April 26, 2007 (this “Agreement”), by and
among Travel Hunt Holdings, Inc., a Florida corporation (the “Company”), Nancy
Reynolds (the “Seller”) and the entities listed on Schedule B (the
“Purchasers”). The Company, the Seller and the Purchasers are individually
referred to herein as a “Party” and collectively, as the “Parties”.


BACKGROUND


The Seller is the owner of 70,000,000 shares of common stock of the Company (the
“Seller Shares”) and is the payee under a promissory note payable by the Company
in the face amount of $8,000.00 together with accrued interest of $1,283.00 as
of January 31, 2007 (the “Note”, together with the Seller Shares, the
“Securities”). The Seller desires to sell and the Purchasers desire to purchase
the Securities pursuant to the terms hereof. The Seller Shares represent
approximately 98.7% of the issued and outstanding capital stock of the Company
as of the date hereof calculated on a fully-diluted basis.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, the Company, the Seller and the Purchasers hereby
agree as follows:


1.  Purchase and Sale.
 
The Seller shall sell, transfer, convey and deliver unto the Purchasers the
Securities and the Purchasers shall acquire and purchase from the Seller the
Securities.


2.  Purchase Price.
 
(a)  General. The purchase price (the "Purchase Price") for the Securities, in
the aggregate, is Five Hundred Ten Thousand Dollars ($510,000.00) payable as
specified in this Section 2 subject to the other terms and conditions of this
Agreement.
 
(b)  Cash Deposit. Concurrent with the execution of this Agreement, the
Purchasers shall make a cash deposit into escrow (see paragraph 3(b), below) in
the amount of Fifty Thousand Dollars ($50,000.00) (the “Cash Deposit”) which
shall be fully credited against the Purchase Price at the Closing (as defined
below). In the event that this Agreement is fully executed and the Seller
complies with all terms set forth herein then the deposit shall be
non-refundable. In the event that the Closing does not occur due to the failure
of the Purchasers’ to perform then the Cash Deposit shall be released from the
escrow to the Seller.
 
(c)  Payment at Closing. At the Closing, the Purchasers shall pay to the Seller
Four Hundred Sixty Thousand Dollars ($460,000.00), which together with the Cash
Deposit shall equal the Purchase Price.
 

--------------------------------------------------------------------------------


 
(d)  Adjustment for Outstanding Liabilities. In the event that the Company shall
have any liability (whether known or unknown, whether asserted or unasserted,
whether absolute or contingent, whether accrued or unaccrued, whether liquidated
or unliquidated, and whether due or to become due), including any liability for
taxes, but not including the indebtedness represented by the Note, accrued
interest on the Note or amounts advanced to the Company by Purchasers on account
of expenses related to this transaction (“Liability”), as of the Closing, the
portion of the Purchase Price payable at the Closing shall be reduced on a
dollar for dollar basis by the amount of such Liability and the amounts payable
by Purchasers hereunder shall be reduced accordingly.
 
3.  The Closing.
 
(a)  General. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place by exchange of documents among the Parties by
fax or courier, as appropriate, following the satisfaction or waiver of all
conditions to the obligations of the Parties to consummate the transactions
contemplated hereby (other than conditions with respect to actions the
respective Parties will take at the Closing itself) not later than April 25,
2007 (the “Closing Date”).
 
(b)  Delivery of Certificates in Escrow. Concurrent with the execution of this
Agreement, the Seller shall deliver certificates (the “Certificates”) evidencing
all of the Seller Shares held by the Seller together with duly executed,
medallion-guaranteed Stock Powers with respect thereto and the duly-endorsed
Note to the Law Firm of Thelen Reid Brown Raysman & Steiner LLP (the “Law Firm”)
on the date hereof. The Law Firm shall hold the Certificates and Note in escrow
pursuant to the Escrow Agreement (the “Escrow Agreement”) in the form of Exhibit
A being entered into on the date hereof by the Law Firm, the Seller and the
Purchasers. Pursuant to the Escrow Agreement, the Certificates and Note will be
held in escrow until the Closing at which time the Law Firm shall deliver the
Certificates and Note to the Purchasers against delivery to the Seller of the
portion of the Purchase Price, less the Liabilities, if any, that is due at
Closing.
 
(c)  Deliveries at the Closing. At the Closing: (i) the Seller shall deliver to
the Purchasers the various certificates, instruments, and documents referred to
in Section 11(a) below, (ii) the Purchasers shall deliver to the Seller the
various certificates, instruments, and documents referred to in Section 11(b)
below, (iii) the Law Firm shall deliver to the Purchasers the Certificates,
endorsed in blank or accompanied by duly executed assignment documents and
including a Medallion Guarantee, including delivery by releasing the
Certificates from escrow, and the duly-endorsed Note and (iv) the Law Firm shall
deliver to the Seller the Cash Deposit by Federal funds wire transfer and (v)
the Purchasers shall deliver to the Seller the remainder of the Purchase Price
by Federal funds wire transfer.
 
4.  Representations and Warranties of the Seller.
 
The Seller represents and warrants to the Purchasers that the statements
contained in this Section 4 are correct and complete as of the date of this
Agreement and will be correct and complete as of the Closing Date (as though
made then and as though the Closing Date were substituted for the date of this
Agreement throughout this Section 4).
 
2

--------------------------------------------------------------------------------


 
(a)  The Seller has the power and authority to execute, deliver and perform such
the Seller’s obligations under this Agreement and to sell, assign, transfer and
deliver to the Purchasers the Securities as contemplated hereby. No permit,
consent, approval or authorization of, or declaration, filing or registration
with any governmental or regulatory authority or consent of any third party is
required in connection with the execution and delivery by the Seller of this
Agreement and the consummation of the transactions contemplated hereby.
 
(b)  Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby or compliance with the terms and
conditions hereof by the Seller will violate or result in a breach of any term
or provision of any agreement to which the Seller is bound or is a party, or be
in conflict with or constitute a default under, or cause the acceleration of the
maturity of any obligation of the Seller under any existing agreement or violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
the Seller or any properties or assets of the Seller.
 
(c)  This Agreement has been duly and validly executed by the Seller, and
constitutes the valid and binding obligation of the Seller and the Company,
enforceable against the Seller and the Company in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or other laws
affecting creditors' rights generally or by limitations, on the availability of
equitable remedies.
 
(d)  The Seller Shares are owned beneficially and of record by the Seller and
are validly issued and outstanding, fully paid for and non-assessable with no
personal liability attaching to the ownership thereof. The Note represents
amounts due by the Company to the Seller. The Seller owns the Securities free
and clear of all liens, charges, security interests, encumbrances, claims of
others, options, warrants, purchase rights, contracts, commitments, equities or
other claims or demands of any kind (collectively, “Liens”), and upon delivery
of the Securities to the Purchasers, the Purchasers will acquire good, valid and
marketable title thereto free and clear of all Liens. The Seller is not a party
to any option, warrant, purchase right, or other contract or commitment that
could require the Seller to sell, transfer, or otherwise dispose of any capital
stock of the Company (other than pursuant to this Agreement). The Seller is not
a party to any voting trust, proxy, or other agreement or understanding with
respect to the voting of any capital stock of the Company.
 
(e)  The dates of acquisition of the Seller Shares and of each advance that
comprises part of the indebtedness evidenced by the Note as specified on
Schedule A are true and correct.
 
5.  Representations and Warranties of the Company.
 
3

--------------------------------------------------------------------------------


 
(a)  The Company is a corporation in good standing duly incorporated in the
State of Florida. The Company is duly authorized to conduct business and is in
good standing under the laws of each jurisdiction where such qualification is
required. The Company has full corporate power and authority and all licenses,
permits, and authorizations necessary to carry on its business. The Company has
one subsidiary as set forth on Exhibit B and does not control any other
subsidiaries, directly or indirectly, or have any direct or indirect equity
participation in any other entity.
 
(b)  Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby or compliance with the terms and
conditions hereof by the Company will violate or result in a breach of any term
or provision of any agreement to which the Company is bound or is a party, or
the Company’s Articles of Incorporation or By-Laws, or be in conflict with or
constitute a default under, or cause the acceleration of the maturity of any
obligation of the Company under any existing agreement or violate any order,
writ, injunction, decree, statute, rule or regulation applicable to the Company
or any of its properties or assets.
 
(c)  This Agreement has been duly and validly executed by the Company and
constitutes the valid and binding obligation of the Company, enforceable against
it in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other laws affecting creditors' rights generally or by
limitations, on the availability of equitable remedies.
 
(d)  The Company’s authorized capital stock, as of the date of this Agreement
and as of the Closing, consists of 100,000,000 shares of common stock, $0.001
par value per share (the “Common Stock”), of which 70,913,500 shares are issued
and outstanding and 10,000,000 shares of preferred stock, $0.001 par value per
share, none of which are issued and outstanding. The Company has not reserved
any shares of its Common Stock for issuance upon the exercise of options,
warrants or any other securities that are exercisable or exchangeable for, or
convertible into, Common Stock. All of the issued and outstanding shares of
Common Stock are validly issued, fully paid and non-assessable and have been
issued in compliance with applicable laws, including, without limitation,
applicable federal and state securities laws. There are no outstanding options,
warrants or other rights of any kind to acquire any additional shares of capital
stock of the Company or securities exercisable or exchangeable for, or
convertible into, capital stock of the Company, nor is the Company committed to
issue any such option, warrant, right or security. There are no agreements
relating to the voting, purchase or sale of capital stock (i) between or among
the Company and any of its stockholders, (ii) between or among the Seller and
any third party, or (iii) to the best knowledge of the Seller between or among
any of the Company’s stockholders. The Company is not a party to any agreement
granting any stockholder of the Company the right to cause the Company to
register shares of the capital stock of the Company held by such stockholder
under the Securities Act. The stockholder list provided to the Purchasers is a
current shareholder list generated by its transfer agent, and such list
accurately reflects all of the issued and outstanding shares of the Company’s
Common Stock.
 
4

--------------------------------------------------------------------------------


 
(e)  The Company does not have any restrictions in place relative to its ability
to implement any reverse split of its common stock.
 
(f)  As of the date hereof, the Company, with the exception of the Note or
accrued interest thereon, has no Liabilities and, as of the Closing Date, will
have no assets.
 
(g)  The Seller is (i) the payee under the Note, which is a validly existing
obligation of the Company and (ii) the beneficial holder of record of the Seller
Shares.
 
(h)  There is no legal, administrative, investigatory, regulatory or similar
action, suit, claim or proceeding which is pending or, to the Seller’s
knowledge, threatened against the Company.
 
(i)  During the period from its inception through January 31, 2007, the Company
has filed or furnished (i) all reports, schedules, forms, statements,
prospectuses and other documents required to be filed with, or furnished to, the
Securities and Exchange Commission (the “SEC”) by the Company (all such
documents, as amended or supplemented, are referred to collectively as, the
“Company SEC Documents”) and (ii) all certifications and statements required by
(x) Rule 13a-14 or 15d-14 under the Exchange Act, or (y) 18 U.S.C. §1350
(Section 906 of the Sarbanes-Oxley act of 2002) with respect to any applicable
Company SEC Document (collectively, the “SOX Certifications”). The Company has
made available to the Purchasers all SOX Certifications and comment letters
received by the Company from the staff of the SEC and all responses to such
comment letters by or on behalf of the Company. Through January 31, 2007, the
Company complied in all respects with its SEC filing obligations under the
Exchange Act and the Securities Act.  Each of the audited financial statements
and related schedules and notes thereto and unaudited interim financial
statements of the Company (collectively, the “Company Financial Statements”)
contained in the Company SEC Documents (or incorporated therein by reference)
were prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) (except in the case of interim
unaudited financial statements) except as noted therein, and fairly present in
all respects the consolidated financial position of the Company and its
consolidated subsidiaries as of the dates thereof and the consolidated results
of their operations, cash flows and changes in stockholders’ equity for the
periods then ended, subject (in the case of interim unaudited financial
statements) to normal year-end audit adjustments (the effect of which will not,
individually or in the aggregate, be adverse) and, such financial statements
complied as to form as of their respective dates in all respects with applicable
rules and regulations of the SEC. The financial statements referred to herein
reflect the consistent application of such accounting principles throughout the
periods involved, except as disclosed in the notes to such financial statements.
No financial statements of any Person not already included in such financial
statements are required by GAAP to be included in the consolidated financial
statements of the Company.  As of their respective dates, each the Company SEC
Document was prepared in accordance with and complied with the requirements of
the Securities Act or the Exchange Act, as applicable, and the rules and
regulations thereunder, and the Company SEC Documents (including all financial
statements included therein and all exhibits and schedules thereto and all
documents incorporated by reference therein) did not, as of the date of
effectiveness in the case of a registration statement, the date of mailing in
the case of a proxy or information statement and the date of filing in the case
of other the Company SEC Documents, contain any untrue statement of a fact or
omit to state a fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. Neither the Company nor, to the Company’s knowledge, any
of its officers has received notice from the SEC or any other governmental
authority questioning or challenging the accuracy, completeness, content, form
or manner of filing or furnishing of the SOX Certifications.
 
5

--------------------------------------------------------------------------------


 
(j)  The Company has properly and timely filed all federal, state and local tax
returns and has paid all taxes, assessments and penalties due and payable. All
such tax returns were complete and correct in all respects as filed, and no
claims have been assessed with respect to such returns. There are no present,
pending, or threatened audit, investigations, assessments or disputes as to
taxes of any nature payable by the Company or its subsidiary, nor any tax liens
whether existing or inchoate on any of the assets of the Company or any of its
subsidiaries, except for current year taxes not presently due and payable. No
IRS or foreign, state, county or local tax audit is currently in progress.
Neither the Company nor its subsidiary has waived the expiration of the statute
of limitations with respect to any taxes. There are no outstanding requests by
the Company or its subsidiary for any extension of time within which to file any
tax return or to pay taxes shown to be due on any tax return.
 
(k)  The Company does not have any ongoing operations and does not employ any
employees and does not maintain any employee benefit or stock option plans.
 
(l)  Except as set forth in Schedule 5(l), since January 31, 2007, there has not
been any event or condition of any character which has adversely affected, or
may be expected to adversely affect, the Company’s business or prospects,
including, but not limited to any adverse change in the condition, assets,
liabilities (existing or contingent) or business of the Company from that shown
in the financial statements of the Company included in its quarterly report on
Form 10-QSB filed for the quarter ended January 31, 2007.
 
(m)  The Company has complied in all material respects with all applicable laws
(including rules, regulations, codes, plans, injunctions, judgments, orders,
decrees, rulings, and charges thereunder) of all governmental authorities, and
no action, suit, proceeding, hearing, investigation, charge, complaint, claim,
demand, or notice has been filed or commenced against the Company alleging any
failure so to comply. To the Seller’s knowledge, neither the Company, nor any
officer, director, employee, consultant or agent of the Company has made,
directly or indirectly, any payment or promise to pay, or gift or promise to
give or authorized such a promise or gift, of any money or anything of value,
directly or indirectly, to any governmental official, customer or supplier for
the purpose of influencing any official act or decision of such official,
customer or supplier or inducing him, her or it to use his, her or its influence
to affect any act or decision of a governmental authority or customer, under
circumstances which could subject the Company or any officers, directors,
employees or consultants of the Company to administrative or criminal penalties
or sanctions.
 
6

--------------------------------------------------------------------------------


 
(n)  No representation or warranty by the Company in this Agreement, nor in any
certificate, schedule or exhibit delivered or to be delivered pursuant to this
Agreement contains or will contain any untrue statement of material fact, or
omits or will omit to state a material fact necessary to make the statements
herein or therein, in light of the circumstances under which they were made, not
misleading.
 
6.  Representations and Warranties of the Purchasers.
 
The Purchasers represent and warrants to the Seller as follows:


(a)  The Purchasers have full power and authority to enter into this Agreement
and to carry out the transactions contemplated hereby. This Agreement
constitutes a valid and binding obligation of the Purchasers enforceable in
accordance with its terms, except as (i) the enforceability hereof may be
limited by bankruptcy, insolvency or similar laws affecting the enforceability
of creditor's rights generally and (ii) the availability of equitable remedies
may be limited by equitable principles of general applicability.
 
(b)  Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated hereby, nor compliance by the Purchasers with
any of the provisions hereof will: violate, or conflict with, or result in a
breach of any provision of, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or result in
the termination of, or accelerate the performance required by, or result in the
creation of any Lien upon any of the properties or assets of the Purchasers
under any of the terms, conditions or provisions of any material note, bond,
indenture, mortgage, deed or trust, license, lease, agreement or other
instrument or obligation to which he is a party or by which he or any of his
properties or assets may be bound or affected, except for such violations,
conflicts, breaches or defaults as do not have, in the aggregate, any material
adverse effect; or violate any material order, writ, injunction, decree,
statute, rule or regulation applicable to the Purchasers or to any of their
properties or assets, except for such violations which do not have, in the
aggregate, any material adverse effect.
 
(c)  The Purchasers are acquiring the Securities for their own account for
investment and not for the account of any other person and not with a view to or
for distribution, assignment or resale in connection with any distribution
within the meaning of the Securities Act. The Purchasers agree not to sell or
otherwise transfer the Seller Shares and/or Note unless they are registered
under the Securities Act and any applicable state securities laws, or an
exemption or exemptions from such registration are available. The Purchasers
have the requisite knowledge and experience in financial and business matters
such that they are capable of evaluating the merits and risks of acquiring the
Securities.
 
(d)  No permit, consent, approval or authorization of, or declaration, filing or
registration with any governmental or regulatory authority or the consent of any
third party is required in connection with the execution and delivery by the
Purchasers of this Agreement and the consummation of the transactions
contemplated hereby.
 
7

--------------------------------------------------------------------------------


 
(e) The Purchasers are aware that the Seller is an affiliate of the Company and
that the Seller Shares are restricted in accordance with Rule 144 of the
Securities Act.


7.  Due Diligence.
 
Prior to the Closing, the Purchasers have conducted a due diligence
investigation relative to the Company and the representations, warranties and
covenants of the Seller and the Company. The Seller and the Company have
previously provided the Purchasers and their agents and representatives with any
and all due diligence documents reasonably requested, including but not limited
to financial statements and evidence of the Company’s good standing in all
jurisdictions where it is authorized to do business. The Purchasers may
terminate this transaction without further liability if they shall determine
that any representation, warranty or covenant of the Seller or the Company is
untrue or misleading or cannot be otherwise verified.


8.  Brokers and Finders.
 
Other than Dominick & Dominick, LLP, there are no other finders and no parties
shall be responsible for the payment of any finders’ fees other than as
specifically set forth herein. Other than the foregoing, neither the Seller nor
the Company, nor any of their respective directors, officers or agents on their
behalf, have incurred any obligation or liability, contingent or otherwise, for
brokerage or finders’ fees or agents’ commissions or financial advisory services
or other similar payment in connection with this Agreement. The Seller has
agreed to pay the $40,000 broker fee to Dominick and Dominick, LLP.
 
9.  Pre-Closing Covenants.
 
The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing.
 
(a)  General. Each of the Parties will use their best efforts to take all action
and to do all things necessary, proper, or advisable in order to consummate and
make effective the transactions contemplated by this Agreement (including
satisfaction, but not waiver, of the closing conditions set forth in Section 11
below).
 
(b)  Divestiture of Operations. Prior to the Closing, all operations of the
Company (including but not limited to any assets or liabilities related thereto)
shall have been divested in a manner which is mutually agreed by the Parties.
 
(c)  Form 8-K Filing; Notices and Consents. Concurrent with the Closing of this
Agreement, the Company through the Purchasers shall cause a Form 8-K to be filed
with the Securities and Exchange Commission with respect to its having entered
into a “material contract. The Seller will cause the Company to give any notices
to third parties, and will cause the Company to use its best efforts to obtain
any third party consents that the Purchasers may reasonably request. Each of the
Parties will (and the Seller will cause the Company to) give any notices to,
make any filings with, and use its best efforts to obtain any authorizations,
consents, and approvals of governmental authorities necessary in order to
consummate the transactions contemplated hereby. The parties acknowledge that
SEC Rule 14f-1 under the Securities Exchange Act requires that an information
statement containing certain specified disclosures be filed with the Securities
and Exchange Commission and mailed to the Company’s shareholders at least 10
days before any person designated by the Purchasers can become a director of the
Company. The Purchasers and the Seller agree to cooperate fully with the Company
in the preparation and filing of such information statement and to provide all
information therefore respectively needed from them in a timely manner, so as
not to cause undue delay in the filing of the information statement or any
amendment thereto. Otherwise, neither the Company nor the Seller is aware of any
third party consent nor other filing or notice to third parties that is
necessary in respect of this Agreement.
 
8

--------------------------------------------------------------------------------


 
(d)  Prohibited Activities. The Seller will not cause or permit the Company to
engage in any practice, take any action, or enter into any transaction except
for ministerial matters necessary to maintain the Company in good standing and
to arrange for the filing of all necessary reports required under the Securities
Exchange Act to make the Company a reporting company. Without limiting the
generality of the foregoing, the Seller will not cause or permit the Company to
(i) declare, set aside, or pay any dividend or make any distribution with
respect to its capital stock or redeem, purchase, or otherwise acquire any of
its capital stock except as otherwise expressly specified herein, (ii) issue,
sell, or otherwise dispose of any of its capital stock, or grant any options,
warrants, preemptive or other rights to purchase or obtain (including upon
conversion, exchange, or exercise) any of its capital stock, (iii) make any
capital expenditures, loans, or incur any other obligations or liabilities, (iv)
enter into any agreements involving expenditures individually, or in the
aggregate, of more than $1,000 (other than as permitted hereunder or agreements
for professional services which will be paid in full at or prior to the
Closing), (v) enter into any agreement or incur any other commitment or (vi)
otherwise engage in any practice, take any action, or enter into any transaction
that is inconsistent with the transactions contemplated hereby.
 
(e)  Notice of Developments. The Seller will give prompt written notice to the
Purchasers of any material adverse development causing a breach of any of the
representations and warranties in Section 4 above. No disclosure by any Party
pursuant to this Section, however, shall be deemed to amend or supplement the
disclosures contained in the Schedules hereto or to prevent or cure any
misrepresentation, breach of warranty, or breach of covenant.
 
(f)  Exclusivity. Prior to the Closing, neither the Seller nor the Company
shall, directly or indirectly, (i) solicit, initiate, or encourage the
submission of any proposal or offer from any person relating to the acquisition
of the Seller Shares, Note or any capital stock or other voting securities, or
any assets (including any acquisition structured as a merger, consolidation, or
share exchange) of the Company or (ii) participate in any discussions or
negotiations regarding, furnish any information with respect to, assist or
participate in, or facilitate in any other manner any effort or attempt by any
person to do or seek any of the foregoing. The Seller will vote the shares of
the Company’s Common Stock held by her in favor of any such acquisition
structured as a merger, consolidation, or share exchange. The Seller shall
notify the Purchasers immediately if any person makes any proposal, offer,
inquiry, or contact with respect to any of the foregoing.
 
9

--------------------------------------------------------------------------------


 
10.  Post-Closing Covenants.  The Parties agree as follows with respect to the
period following the Closing.
 
(a) General. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party may reasonably
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefor under Section 12
below). The Seller acknowledges and agrees that from and after the Closing the
Purchasers will be entitled to possession of all documents, books, records
(including tax records), agreements, and financial data of any sort relating to
the Company.
 
(b)  Litigation Support. In the event and for so long as any Party actively is
contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving the Company, the other Party will cooperate with her or it and her or
its counsel in the contest or defense, make available their personnel, and
provide such testimony and access to their books and records as shall be
necessary in connection with the contest or defense, all at the sole cost and
expense of the contesting or defending Party (unless the contesting or defending
Party is entitled to indemnification therefor under Section 12 below).
 
11.  Conditions to Obligation to Close.
 
(a)  Conditions to Obligation of the Purchasers.
 
The obligation of the Purchasers to consummate the transactions to be performed
by the Purchasers in connection with the Closing are subject to satisfaction of
the following conditions:
 
(i)  the representations and warranties set forth in Sections 4 and 5 above
shall be true and correct in all material respects at and as of the Closing
Date;
 
(ii)  the Seller shall have performed and complied with all of her covenants
hereunder in all material respects through the Closing;
 
(iii)  the Company shall have procured all of the third party consents required
in order to effect the Closing;
 
(iv)  no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement, (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, (C) affect adversely the right of the Purchasers to own
the Seller Shares, Note and to control the Company, or (D) affect adversely the
right of the Company to own its assets and to operate its businesses (and no
such injunction, judgment, order, decree, ruling, or charge shall be in effect);
 
10

--------------------------------------------------------------------------------


 
(v)  the Seller shall have delivered to the Purchasers a certificate to the
effect that (A) each of the conditions specified above in Section 11(a)(i)-(iv)
is satisfied in all respects, and (B) as of the Closing, the Company has no
Liabilities;
 
(vi)  The Purchasers shall have received an opinion of counsel to the Seller
providing that all of the Seller Shares were validly issued, are fully paid and
non-assessable and were issued in compliance with all laws, including, without
limitation, applicable federal and state securities laws and that the Note is a
duly enforceable obligation of the Company;
 
(vii)  the Purchasers shall have received the resignations, effective as of the
tenth (10th) day following the filing by the Company of a Schedule 14f-1
information statement with the Securities and Exchange Commission, of each
director of the Company and the Purchasers shall have received the resignations,
effective as of the Closing, of each officer of the Company. The designee(s)
specified by the Purchasers shall have been appointed as officers of the Company
and any designee(s) of the Purchasers who may be lawfully appointed to the Board
of Directors of the Company as of the Company shall have been appointed;
 
(viii)  there shall not have been any occurrence, event, incident, action,
failure to act, or transaction since January 31, 2007 which has had or is
reasonably likely to cause a material adverse effect on the business, assets,
properties, financial condition, results of operations or prospects of the
Company;
 
(ix)  the Purchasers shall have completed the business, accounting and legal due
diligence review of the Company, and the results thereof shall be satisfactory
to the Purchasers;
 
(x)  the Purchasers shall have received such pay-off letters and releases
relating to Liabilities as they shall have requested and such pay-off letters
shall be in form and substance satisfactory to the Purchasers;
 
(xi)  the Purchasers shall have conducted UCC, judgment lien and tax lien
searches with respect to the Company, the results of which indicate no liens on
the assets of the Company;
 
(xii)  the Company shall have delivered its Articles of Incorporation and
By-Laws, both as amended to the Closing Date, certified by the Secretary of the
Company, resolutions adopted by the Board of Directors of the Company
authorizing this Agreement and the transactions contemplated hereby and the
Company shall have delivered to the Purchasers the Company’s original minute
book and corporate seal and all other original corporate documents and
agreements;
 
11

--------------------------------------------------------------------------------


 
(xiii)  the Company shall deliver to the Purchasers a Certificate of Good
Standing in respect of the Company issued by the Florida Secretary of State
dated no earlier than 5 days prior to the Closing;
 
(xiv)  the Company shall have maintained at and immediately after the Closing
its status as a company whose Common Stock is quoted on the OTB Bulletin Board;
and
 
(xv)  all actions to be taken by the Seller in connection with consummation of
the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to the
Purchasers.
 
(xvi)  At the Closing, there shall be no more than 913,500 shares Common Stock
of the Company issued and outstanding other than the Seller Shares.
 
(xvii)  The Seller shall cooperate with the Company and the Purchasers in the
preparation of the Company’s unaudited financial statements for the period ended
April 30, 2007. The costs of such financials, review thereof, preparation, and
filing of the Form 10-QSB shall be at the sole expense of the Company.
 
The Purchasers may waive any condition specified in this Section 11(a) at or
prior to the Closing in writing executed by the Purchasers.


(b)  Conditions to Obligation of the Seller.
 
The obligations of the Seller to consummate the transactions to be performed by
it in connection with the Closing are subject to satisfaction of the following
conditions:
 
(i)  the representations and warranties set forth in Section 6 above shall be
true and correct in all material respects at and as of the Closing Date;
 
(ii)  the Purchasers shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;
 
(iii)  no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement or (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect);
 
12

--------------------------------------------------------------------------------


 
(iv)  the Purchasers shall have delivered to the Seller a certificate to the
effect that each of the conditions specified above in Section 11(b)(i)-(iii) is
satisfied in all respects;
 
(v)  all actions to be taken by the Purchasers in connection with consummation
of the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to the Seller.
 
 
The Seller may waive any condition specified in this Section 11(b) at or prior
to the Closing in writing executed by the Seller.
 
12.  Remedies for Breaches of This Agreement.
 
(a)  Survival of Representations and Warranties. All of the representations and
warranties of the Parties shall survive the Closing hereunder (even if a Party
knew or had reason to know of any misrepresentation or breach of warranty by
another Party at the time of Closing) and continue in full force and effect for
a period of twenty-four (24) months thereafter.
 
(b)  Indemnification Provisions for Benefit of the Purchasers.
 
(i)  In the event the Seller breaches (or in the event any third party alleges
facts that, if true, would mean the Seller has breached) any of its
representations, warranties, and covenants contained herein, and, if there is an
applicable survival period pursuant to Section 12(a) above, provided that the
Purchasers makes a written claim for indemnification against the Seller within
such survival period, then the Seller shall indemnify the Purchasers from and
against the entirety of any Adverse Consequences the Purchasers may suffer
through and after the date of the claim for indemnification (including any
Adverse Consequences the Purchasers may suffer after the end of any applicable
survival period) resulting from, arising out of, relating to, in the nature of,
or caused by the breach (or the alleged breach). For purposes of this Agreement,
“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, taxes, Liens, losses, lost value,
expenses, and fees, including court costs and attorneys' fees and expenses.
 
(ii)  The Seller shall indemnify the Purchasers from and against the entirety of
any Adverse Consequences the Purchasers or the Company may suffer resulting
from, arising out of, relating to, in the nature of, or caused by any Liability
of the Company (whether or not accrued or otherwise disclosed) (x) for any taxes
of the Company with respect to any tax year or portion thereof ending on or
before the Closing Date (or for any Tax year beginning before and ending after
the Closing Date to the extent allocable to the portion of such period beginning
before and ending on the Closing Date) and (y) for the unpaid taxes of any
Person (other than the Company) under Section 1.1502-6 of the Regulations
adopted under the Code (or any similar provision of state, local, or foreign
law), as a transferee or successor, by contract, or otherwise.
 
13

--------------------------------------------------------------------------------


 
(iii)  The Seller shall indemnify the Purchasers from and against the entirety
of any Liabilities arising out of the ownership of the Seller Shares, the
purchase of the Note or operation of the Company prior to the Closing.
 
(iv)  The Seller shall indemnify the Purchasers from and against the entirety of
any Adverse Consequences the Purchasers or the Company may suffer resulting
from, arising out of, relating to, in the nature of, or caused by any
indebtedness or other Liabilities of the Company existing as of the Closing
Date.
 
(v)  The Seller shall indemnify the Purchasers from and against the entirety of
any Adverse Consequences the Purchasers or the Company may suffer resulting
from, arising out of, relating to, in the nature of, or caused by a failure to
remedy and address certain deficiencies raised by the Company’s auditors by way
of a letter dated as of September 8, 2006 as of the Closing Date and a failure
by the Company to report the same on its Exchange Act reports filed between the
receipt of the letter and the Closing Date.
 
(c)  Indemnification Provisions for Benefit of the Seller. In the event the
Purchasers breach (or in the event any third party alleges facts that, if true,
would mean the Purchasers have breached) any of their representations,
warranties, and covenants contained herein, and, if there is an applicable
survival period pursuant to Section 12(a) above, provided that the Seller makes
a written claim for indemnification against the Purchasers within such survival
period, then the Purchasers shall indemnify the Seller from and against the
entirety of any Adverse Consequences the Seller may suffer through and after the
date of the claim for indemnification (including any Adverse Consequences the
Seller may suffer after the end of any applicable survival period) resulting
from, arising out of, relating to, in the nature of, or caused by the breach (or
the alleged breach).
 
(d)  Matters Involving Third Parties.
 
(i)  If any third party shall notify any Party (the “Indemnified Party“) with
respect to any matter (a “Third Party Claim”) which may give rise to a claim for
indemnification against any other Party (the “Indemnifying Party”) under this
Section 12, then the Indemnified Party shall promptly notify each Indemnifying
Party thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying any Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party thereby is prejudiced.
 
(ii)  Any Indemnifying Party will have the right to defend the Indemnified Party
against the Third Party Claim with counsel of its choice reasonably satisfactory
to the Indemnified Party so long as (A) the Indemnifying Party notifies the
Indemnified Party in writing within 10 days after the Indemnified Party has
given notice of the Third Party Claim that the Indemnifying Party will indemnify
the Indemnified Party from and against the entirety of any Adverse Consequences
the Indemnified Party may suffer resulting from, arising out of, relating to, in
the nature of, or caused by the Third Party Claim, (B) the Indemnifying Party
provides the Indemnified Party with evidence reasonably acceptable to the
Indemnified Party that the Indemnifying Party will have the financial resources
to defend against the Third Party Claim and fulfill its indemnification
obligations hereunder, (C) the Third Party Claim involves only money damages and
does not seek an injunction or other equitable relief, (D) settlement of, or an
adverse judgment with respect to, the Third Party Claim is not, in the good
faith judgment of the Indemnified Party, likely to establish a precedential
custom or practice adverse to the continuing business interests of the
Indemnified Party, and (E) the Indemnifying Party conducts the defense of the
Third Party Claim actively and diligently.
 
14

--------------------------------------------------------------------------------


 
(iii)  So long as the Indemnifying Party is conducting the defense of the Third
Party Claim in accordance with Section 12(d)(ii) above, (A) the Indemnified
Party may retain separate co-counsel at its sole cost and expense and
participate in the defense of the Third Party Claim, (B) the Indemnified Party
will not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim without the prior written consent of the
Indemnifying Party (not to be withheld unreasonably), and (C) the Indemnifying
Party will not consent to the entry of any judgment or enter into any settlement
with respect to the Third Party Claim without the prior written consent of the
Indemnified Party (not to be withheld unreasonably).
 
(iv)  In the event any of the conditions in Section 12(d)(ii) above is or
becomes unsatisfied, however, (A) the Indemnified Party may defend against, and
consent to the entry of any judgment or enter into any settlement with respect
to, the Third Party Claim in any manner it reasonably may deem appropriate (and
the Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), (B) the Indemnifying Parties will
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third Party Claim (including attorneys' fees and
expenses), and (C) the Indemnifying Parties will remain responsible for any
Adverse Consequences the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third Party Claim to the
fullest extent provided in this Section 12.
 
(v)  Other Indemnification Provisions. The Seller hereby indemnifies the Company
against any and all claims that may be filed by a current or former officer,
director or employee of the Seller by reason of the fact that such person was a
director, officer, employee, or agent of the Company or was serving the Company
at the request of the Seller or the Company as a partner, trustee, director,
officer, employee, or agent of another entity, whether such claim is for accrued
salary, compensation, indemnification, judgments, damages, penalties, fines,
costs, amounts paid in settlement, losses, expenses, or otherwise and whether
such claim is pursuant to any statute, charter document, bylaw, agreement, or
otherwise) with respect to any action, suit, proceeding, complaint, claim, or
demand brought against the Company (whether such action, suit, proceeding,
complaint, claim, or demand is pursuant to an agreement, applicable law, or
otherwise).
 
13.  Termination.
 
15

--------------------------------------------------------------------------------


 
(a)  Termination of Agreement. The Parties may terminate this Agreement as
provided below:
 
(i)  the Purchasers and the Seller may terminate this Agreement by mutual
written agreement at any time prior to the Closing;
 
(ii)  the Purchasers may terminate this Agreement by giving written notice to
the Seller at any time prior to the Closing if (A) the aggregate of the
Liabilities, is equal to, or exceeds $1,000; (B) in the event the Seller has
breached any material representation, warranty, or covenant contained in this
Agreement in any material respect and the Purchasers have notified the Seller of
the breach, and the breach has continued without cure for a period of two (2)
days after the notice of breach; (C) if the Closing shall not have occurred on
or before April 25, 2007 by reason of the failure of any condition precedent
under Section 11(a) (unless the failure results primarily from the Purchasers
breaching any representation, warranty, or covenant contained in this
Agreement); and
 
(iii)  the Seller may terminate this Agreement by giving written notice to the
Purchasers at any time prior to the Closing (A) in the event the Purchasers have
breached any material representation, warranty, or covenant contained in this
Agreement in any material respect, the Seller has notified the Purchasers of the
breach, and the breach has continued without cure for a period of two (2) days
after the notice of breach or (B) if the Closing shall not have occurred on or
before April 25, 2007, by reason of the failure of any condition precedent under
Section 11(b) (unless the failure results primarily from the Seller breaching
any representation, warranty, or covenant contained in this Agreement).
 
(b)  Effect of Termination. The Seller shall in no event be permitted to
terminate this Agreement unless prior to or accompanying any notice of
termination delivered hereunder the Seller (i) has delivered to the Purchasers
the Cash Deposit and any portion of the Purchase Price theretofore paid by the
Purchasers and (ii) have notified the Law Firm in writing that any amounts held
in escrow by it may released to the Purchasers. If the Purchasers terminate this
Agreement pursuant to this Section 13, then the Seller shall immediately pay to
the Purchasers any portion of the Purchase Price theretofore paid by the
Purchasers and the Seller shall immediately notify the Law Firm in writing that
any amounts held in escrow by it may released to the Purchasers. Except as
aforesaid, if this Agreement terminates pursuant to this Section 13, all rights
and obligations of the Parties hereunder shall terminate without any Liability
of any Party to any other Party, except for any Liability of a Party that is
then in breach.
 
(c)  Termination for Cause. In the event that the transaction would have closed
but for the failure of the Seller to close, then the Seller shall reimburse the
not at fault party for its documented reasonable legal fees and related
out-of-pocket expenses it has incurred in connection with the transaction not to
exceed a maximum of $50,000. The Purchasers agree that any damages payable on
account of any breach of this Agreement shall be expressly limited to such
amount. In the event that the transaction would have closed but for the failure
of the Purchasers to close, then the Seller shall receive the Cash Deposit
regardless of their actual damages.
 
16

--------------------------------------------------------------------------------


 
14.  Miscellaneous.
 
(a)  Facsimile Execution and Delivery. Facsimile execution and delivery of this
Agreement is legal, valid and binding execution and delivery for all purposes.
 
(b)  Confidentiality; Press Releases and Public Announcements. Except as and to
the extent required by law, no Party will disclose or use and will direct its
representatives not to disclose or use any information with respect to the
transaction which is the subject to this Agreement, without the consent of the
other Parties. Neither the Seller nor the Company shall issue any press release
or make any public announcement relating to the subject matter of this Agreement
without the prior written approval of the Purchasers; provided, however, that
the Company may make any public disclosure it believes in good faith is required
by applicable law or any listing or trading agreement concerning its
publicly-traded securities (in which case the Seller and the Company will use
their best efforts to advise the other Parties prior to making the disclosure).
 
(c)  No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns.
 
(d)  Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.
 
(e)  Succession and Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of their
rights, interests, or obligations hereunder without the prior written approval
of the Purchasers and the Seller, as applicable; provided, however, that the
Purchasers may (i) assign any or all of their rights and interests hereunder to
one or more of their Affiliates, and (ii) designate one or more of their
Affiliates to perform their obligations hereunder, but no such assignment shall
operate to release the Purchasers or a successor from any obligation hereunder
unless and only to the extent that the Seller agrees in writing.
 
(f)  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute the same instrument.
 
(g)  Headings. The Section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.
 
(h)  Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:
 
17

--------------------------------------------------------------------------------


 
If to the Seller (or the Company prior to the Closing):
 
Nancy Reynolds
c/o Anslow & Jaclin, LLP
195 Route 9, Suite 204
Manalapan, NJ 07726
Tel: (732) 409-1212
Fax: (732) 577-1188
 
If to the Purchasers:
 
c/o Robert L. B. Diener
122 Ocean Park Blvd.
Suite 307
Santa Monica, CA 90405
Tel: (310) 396-1691
Fax: (310) 362-8887


Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.


(i)  Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.
 
(j)  Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Purchasers
and the Seller or their respective representatives. No waiver by any Party of
any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.
 
18

--------------------------------------------------------------------------------


 
(k)  Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.
 
(l)  Expenses. Each of the Parties and the Company will bear their own costs and
expenses (including legal fees and expenses) incurred in connection with this
Agreement and the transactions contemplated hereby. The Seller agrees that the
Company has not borne or will not bear any of the Seller’s costs and expenses
(including any of his legal fees and expenses) in connection with this Agreement
or any of the transactions contemplated hereby. At their option, the Purchasers
may treat their costs and expenses incurred in connection with this transaction
as advances to the Company, with such costs and expenses being paid by the
Company, for which the Company will issue a promissory note to the Purchasers in
the amount of such advances at the Closing. Such advances shall not be deemed a
Liability of the Company, as defined in this Agreement.
 
(m)  Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state or local statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation. The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance. If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant. Nothing in the disclosure schedules
attached hereto shall be deemed adequate to disclose an exception to a
representation or warranty made herein, however, unless the disclosure schedules
identifies the exception with particularity and describes the relevant facts in
detail. Without limiting the generality of the foregoing, the mere listing (or
inclusion of a copy) of a document or other item in the disclosure schedules or
supplied in connection with the Purchasers’ due diligence review, shall not be
deemed adequate to disclose an exception to a representation or warranty made
herein (unless the representation or warranty has to do with the existence of
the document or other item itself).
 
(n)  Incorporation of Exhibits and Schedules. The exhibits and schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.
 
(o)  Specific Performance. Each of the Parties acknowledges and agrees that the
other Parties would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each of the Parties agrees that the other
Parties shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court of the
United States or any state thereof having jurisdiction over the Parties and the
matter (subject to the provisions set forth in Section 14(p) below), in addition
to any other remedy to which they may be entitled, at law or in equity.
 
19

--------------------------------------------------------------------------------


 
(p)  Submission to Jurisdiction. Each of the Parties submits to the jurisdiction
of any state or federal court sitting in New York County, New York, in any
action or proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of any other
Party with respect thereto. Any Party may make service on any other Party by
sending or delivering a copy of the process to the Party to be served at the
address and in the manner provided for the giving of notices in Section 14(h)
above. Nothing in this Section 15(p), however, shall affect the right of any
Party to bring any action or proceeding arising out of or relating to this
Agreement in any other court or to serve legal process in any other manner
permitted by law or at equity. Each Party agrees that a final judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law or at equity.


[signature pages follow]
 
20

--------------------------------------------------------------------------------


 


The Seller Signature Page


IN WITNESS WHEREOF, the undersigned the Seller has duly executed this Agreement
the date first above written.



 
/s/ Nancy Reynolds
Nancy Reynolds



21

--------------------------------------------------------------------------------




Purchasers Signature Page


IN WITNESS WHEREOF, the undersigned Purchasers have duly executed this Agreement
the date first above written.



        FOUNTAINHEAD CAPITAL MANAGEMENT LIMITED:         By:  
/s/ Carole Dodge
 

--------------------------------------------------------------------------------

Name: Carole Dodge
Title: Director
   

       
LA PERGOLA INVESTMENTS LIMITED:
        By:  
/s/ Carole Dodge
 

--------------------------------------------------------------------------------

Name: Carole Dodge
Title: Director
   


22

--------------------------------------------------------------------------------




Company Signature Page


IN WITNESS WHEREOF, the Company has duly executed this Agreement the date first
above written.
 

        TRAVEL HUNT HOLDINGS, INC.  
   
   
    By:  
/s/ Nancy Reynolds
 

--------------------------------------------------------------------------------

Name: Nancy Reynolds
Title: President
   

 
23

--------------------------------------------------------------------------------




Signature Page for Principal Executive Officer of the Company


IN WITNESS WHEREOF, the undersigned being the Principal Executive Officer of
the Company has duly executed this Agreement as of the date first above written.
 

        PRINCIPAL EXECUTIVE OFFICER:  
   
   
     
/s/ Nancy Reynolds
 

--------------------------------------------------------------------------------

Name: Nancy Reynolds
 
Executing this Agreement in her individual capacity
in order to induce the Purchasers to enter into this
Agreement



24

--------------------------------------------------------------------------------




SCHEDULE A
A. Seller Shares


Date of Acquisition of Seller Shares
Number of Seller Shares
   
March 5, 2003
63,000,000a 
   
July 23, 2003
7,000,000b 



B. Notes


Date of Indebtedness
Amount
   
May 4, 2004
$4,000
   
September 21, 2004
$4,000
   
Aggregate Amount of Notes
$8,000




--------------------------------------------------------------------------------

a Originally purchased 9,000,000 shares of common stock then subject of 7 for 1
forward stock split dated September 7, 2005.
b Originally purchased 1,000,000 shares of common stock then subject of 7 for 1
forward stock split dated September 7, 2005.
 

--------------------------------------------------------------------------------


 
SCHEDULE B


NAME OF PURCHASER
PERCENTAGE
   
Fountainhead Capital Management Limited
85%
   
La Pergola Investments Limited
15%




--------------------------------------------------------------------------------




EXHIBIT A


Escrow Agreement


(See Attached)
 
-2-

--------------------------------------------------------------------------------


 
EXHIBIT B


Subsidiary


Travel Hunt, Inc., a Florida corporation
 
-3-

--------------------------------------------------------------------------------


 
DISCLOSURE SCHEDULES


None
 
-4-

--------------------------------------------------------------------------------

